Citation Nr: 1143320	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  05-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral knee disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission 



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1987 to March 1997, with the service from July 1987 to January 8, 1992 considered honorable, and the period of service from January 9, 1992 to March 1997 determined to be under conditions other than honorable (and a bar to VA benefits except for health care under Chapter 17, Title 38, United States Code).  See November 2003 Regional Office (RO) administrative decision.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Waco, Texas Department of Veterans Affairs (VA) RO.  In his March 2005 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board.  He failed to report for Travel Board hearings scheduled in June 2005 and in December 2008.  

The case was previously before the Board in August 2009 when, in pertinent part, it was remanded for additional development.  It has since been reassigned to the undersigned (because the August 2009 Board decision was by a Veterans Law Judge who is no longer with the Board).  

The Board notes that the matter of service connection for bilateral pes planus with left claw foot deformity and right hallux valgus with bunion was also addressed in the Board's August 2009 decision (remanded for additional development).  A February 2011 rating decision granted service connection for bilateral pes planus, resolving that matter.  [Notably, a memorandum in the record dated in April 2011 seeks a medical opinion as to whether the "service-connected" pes planus has aggravated the knee disability.]  Nevertheless, a June 2011 supplemental statement of the case (SSOC) readjudicated (and denied) the issue of service connection for bilateral pes planus (with no mention/acknowledgement of the February 2011 rating decision).  The Board notes that there is no indication in the record that the Veteran was notified of the February 2011 rating decision.  The matter is referred to the RO for corrective action.   

Finally, the Board notes that the Veteran's claims file contains an October 2009 VA Form 21-22 appointing Disabled American Veterans as his power of attorney in his appeal.  Significantly, the claims file also contains a valid July 2010 VA Form 21-22 designating the Texas Veterans Commission as his power of attorney in his appeal, thereby effectively revoking the prior representative's authority to represent the Veteran in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The August 2009 Board remand instructed the RO to arrange for the Veteran to be examined to identify the nature and etiology of his current bilateral knee disability, and to secure an opinion as to whether it is at least as likely as not that such disability is related to the Veteran's service, and specifically whether any knee disability had its onset during the period of honorable service from January 1987 to January 8, 1992, or, during the period of other than honorable conditions service from January 9, 1992 to March 1997 (which can support a finding of service connection for treatment purposes only).  

The October 2009 VA examination included an examination of the right knee only.  The diagnosis was chronic right knee strain.  The examiner noted that he was unable to find treatment records in the service treatment records for the Veteran's knees from 1987 to 1992, or from 1992 to 1997; no nexus opinion was provided.  

In a November 2011 addendum opinion, the physician who conducted the October 2009 examination again noted that he found no treatment for the Veteran's knees for either period of service, and opined that it was "less likely than not that [his] knees are attributed to military service . . ."  Significantly, there is no indication that the left knee was ever examined, and the examination and opinion are therefore inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).  Because actions ordered in the Board's August 2009 remand instructions were not completed, this matter must be remanded, once again, for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Substantial compliance with the Board's remand instructions is not a discretionary matter.  

The Board notes that the record shows that there were various attempts to schedule another VA examination following the November 2010 VA examination addendum opinion.  It appears that some of the scheduled examinations were cancelled by the examining facility, and some were cancelled by the Veteran.  As this matter is being remanded anyway due to the inadequacy of the October 2009 VA examination and non-completion of the Board's instructions, the Veteran should be afforded another opportunity to appear for a VA nexus examination.  

Finally, the Board notes that in October 2011 (via facsimile) and in November 2011 (by mail), the Veteran submitted voluminous additional evidence with a waiver of RO review.  As the case is being remanded anyway, the RO will have the opportunity to review the additional evidence submitted in the first instance.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association with the claims file updated (to the present) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for knee disability since February 2008.  

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his bilateral knee disability(ies).  The Veteran should be properly notified of the examination and of the consequences of a failure to appear.  See 38 C.F.R. § 3.655.  His claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed, and all clinical findings should be reported in detail.  Based on examination of the Veteran and review of his claims file, the examiner should:

(a) Identify (by diagnosis) each right and/or left knee disability shown.
(b)  As to each diagnosed knee disability entity opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.  If so, opine whether it is related to the service from July 1987 to January 8, 1992, or related to service from January 9, 1992 to March 1997.  
(c)  If a diagnosed knee disability is determined to not be related to (incurred or aggravated in) service, opine further whether the diagnosed knee disability entity was caused or aggravated by the Veteran's now service connected bilateral pes planus.  And if it is determined that a knee disability was not caused, but was aggravated by the service-connected pes planus, opine further regarding the degree of disability that is due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical texts/treatises, as appropriate.  

3. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

